        Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 1 of 37




                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA


RAMON DICKERSON, individually and               Case No. __________________
on behalf of himself and all others similarly
situated,                                       CLASS ACTION COMPLAINT
                          Plaintiff,
        v.

CDPQ COLONIAL PARTNERS, L.P.; IFM               DEMAND FOR JURY TRIAL
(US) COLONIAL PIPELINE 2, LLC; KKR-
KEATS PIPELINE INVESTORS, L.P.;
KOCH     CAPITAL     INVESTMENTS
COMPANY, LLC; SHELL MIDSTREAM
OPERATING LLC; and DOES 1-100, D/B/A
COLONIAL PIPELINE COMPANY,

                          Defendants.




                                         1
          Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 2 of 37




         Plaintiff RAMON DICKERSON individually on behalf of himself and all

others similarly situated (“Plaintiff”), bring this action against Defendants CDPQ

COLONIAL PARTNERS, L.P.; IFM (US) COLONIAL PIPELINE 2, LLC; KKR-

KEATS PIPELINE INVESTORS, L.P.; KOCH CAPITAL INVESTMENTS

COMPANY, LLC; SHELL MIDSTREAM OPERATING LLC; and DOES 1-100

D/B/A COLONIAL PIPELINE COMPANY (collectively, the “Defendant,” the

“Colonial Pipeline Company,” or the “CPC”), seeking monetary damages,

restitution, and/or injunctive relief. Plaintiff makes the following allegations upon

personal knowledge and on information and belief derived from, among other things,

investigation of their counsel and facts that are a matter of public record.

    I.        INTRODUCTION

         1.    The Colonial Pipeline (“Colonial Pipeline”) supplies the east coast of

the United States with gasoline. According to CNBC, “[t]he pipeline is a critical part

of U.S. petroleum infrastructure, transporting around 2.5 million barrels per day of

gasoline, diesel fuel, heating oil and jet fuel. The pipeline stretches 5,500 miles and

carries nearly half of the East Coast’s fuel supply. The system also provides jet fuel

for airports, including in Atlanta and Baltimore.”1 The Colonial Pipeline, which was


1
       https://www.cnbc.com/2021/05/12/colonial-pipeline-restarts-after-hack-but-
supply-chain-wont-return-to-normal-for-a-few-days.html, (last accessed, May 12,
2021).

                                          2
        Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 3 of 37




founded by nine oil companies in 1962, is currently owned by several entities, who

collectively do business as the Colonial Pipeline Company; the entities that comprise

the Colonial Pipeline Company, according to the Colonial Pipeline’s website,

includes CDPQ Colonial Partners, L.P., IFM (US) Colonial Pipeline 2, LLC, KKR-

Keats Pipeline Investors, L.P., Koch Capital Investments Company, LLC, and Shell

Midstream Operating LLC (and, potentially, other entities whose identities will be

ascertained at the discovery stage of this litigation).2

      2.     The full breadth, according to the Defendant’s website, of the Colonial

Pipeline can be seen in the diagram below3:




2
 https://www.colpipe.com/about-us/our-company, (last accessed, May 12, 2021).
3
 https://www.colpipe.com/about-us/our-company/system-map, (last accessed May
12, 2021).

                                           3
           Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 4 of 37




          3.     On May 7, 2021, a massive ransomware cyberattack crippled the

Colonial Pipeline’s functionality, forcing Defendant to take the pipeline offline –

depriving the entire east coast of the normal supply of gasoline needed for the United

States economy to fully and properly function.4 On May 10, 2021, the Federal

Bureau of Investigation (“F.B.I.”) pinpointed a hacking group called “Darkside” as

the perpetrators responsible for the hacking of the Colonial Pipeline.5

          4.     As a result of the Defendant’s failure to properly secure the Colonial

Pipeline’s critical infrastructure – leaving it subjected to potential ransomware

attacks like the one that took place on May 7, 2021 – there have been catastrophic

effects for consumers and other end-users of gasoline up and down the east coast.

          5.     The Defendant’s unlawfully deficient data security has injured millions

of consumers in the form of higher gas prices, and gasoline shortages that

exist/existed, due to Colonial’s decision to effectively turn off the Pipeline. As a

result, Plaintiff brings this action in order to redress the injuries caused to them and

the members of the proposed Class due to the Defendant’s conduct.

    II.        JURISDICTION AND VENUE




4
     https://www.cnet.com/news/fbi-says-darkside-hacking-group-responsible-for-
pipeline-cyberattack/, (last accessed May 12, 2021).
5
       https://www.fbi.gov/news/pressrel/press-releases/fbi-statement-on-network-
disruption-at-colonial-pipeline, (last accessed May 12, 2021).

                                             4
          Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 5 of 37




       6.      This Court has subject matter jurisdiction pursuant to the Class Action

Fairness Act, 28 U.S.C. § 1332(d)(2). The amount-in-controversy, exclusive of costs

and interests, exceeds the sum of $5,000,000.00, in the aggregate as there are well

over 100 members of the Classes that are known to exist, and this is a class action in

which the Plaintiff is from a different State than the Defendant. Namely, Plaintiff

Ramon Dickerson is a resident of North Carolina and the Defendant is headquartered

in this District.

       7.      This Court has personal jurisdiction because, among other reasons,

Defendant is located in Alpharetta, Georgia.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)

because the Defendant resides in this District and is a resident of the State of

Georgia.

   III.      PARTIES

       9.      Plaintiff Ramon Dickerson is a North Carolina resident.

       10.     Plaintiff Ramon Dickerson purchased gasoline at retail which, as a

result of Defendant’s conduct, was higher than it otherwise would have been but for

the shutdown of the Colonial Pipeline. Plaintiff’s purchases took place: on May 7,

2021 in Fayetteville, North Carolina and cost $25; on May 8, 2021 in Fayetteville,

North Carolina and cost $15; on May 9, 2021 in Greensboro, North Carolina and

cost $20; and on May 10, 2021 in Fayetteville, North Carolina and cost $52.55. As



                                           5
        Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 6 of 37




such, Defendant has caused Plaintiff financial injury that would not have occurred

but for the Defendant’s conduct alleged herein.

      11.    Defendant d/b/a Colonial Pipeline Company is an Alpharetta, Georgia-

based organization which is comprised of CDPQ Colonial Partners, L.P., IFM (US)

Colonial Pipeline 2, LLC, KKR-Keats Pipeline Investors, L.P., Koch Capital

Investments Company, LLC, and Shell Midstream Operating LLC.6 Defendant

supplies gasoline by way of a major pipeline, the Colonial Pipeline, and a network

of smaller pipelines along the east coast of the United States.

      12.    Defendant d/b/a Colonial Pipeline Company is a foreign profit

corporation which maintains its principal place of business at 1185 Sanctuary

Parkway, Suite 100, Alpharetta, Georgia 30009, United States of America.7

Defendant d/b/a Colonial Pipeline Company is incorporated in Delaware with its

registration date listed as October 20, 1961.8 The officers of the Defendant are listed

as Joseph A. Blount, Jr. (Chief Executive Officer), Clayton K. Miller (Chief

Financial Officer) and David W. Gray (Secretary).9 The Defendant’s registered




6
  https://www.colpipe.com/about-us/our-company, (last accessed May 12, 2021).
7
  https://ecorp.sos.ga.gov/BusinessSearch/BusinessInformation?businessId=56699
6&businessType=Foreign%20Profit%20Corporation&fromSearch=True,             (last
accessed May 12, 2021).
8
  Id.
9
  Id.

                                          6
            Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 7 of 37




agent is CSC of Cobb County, Inc., located in Cobb County, Georgia at 192

Anderson Street SE, Suite 125, Marietta, Georgia 30060, United States of America.10

           13.     Defendant Does 1-100 are subsidiaries and/or affiliates of the d/b/a

Defendant Colonial Pipeline Company that may be responsible for the conduct

alleged herein. Such parties are named “Does 1-100” pending the discovery portion

of this case.

      IV.        FACTUAL ALLEGATIONS

                 a. The Colonial Pipeline

           14.      According to the Defendant’s own website, the “Colonial Pipeline is

the largest refined products pipeline in the United States, transporting more than 100

million gallons of fuel daily to meet the energy needs of consumers from Houston,

Texas to the New York Harbor. Colonial is a value-based energy company, well

positioned to provide our services in a cost advantaged, reliable, and

environmentally sensitive manner with efficient solutions to meet our customers’

needs and the energy demands of the future. We are doing our part to deliver energy

that improves lives and keeps the economy moving. At Colonial we are focused on

excellence in everything we do. Excellence is woven into our core values. We raise

the bar. We exceed the bar. Then we raise it again. But we are more than a pipeline.

We are expanding our business to meet the needs of our customers and offer


10
     Id.

                                              7
        Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 8 of 37




solutions to meet America’s energy demands. Our marine logistics division offers

shippers on Colonial an alternative to the Houston Ship Channel by providing water

access in the Beaumont Port Arthur area. We develop infrastructure for biodiesel,

renewable diesel, and other blending activities, and our 28-million-barrel tank

storage capacity helps to maintain a stable supply of energy along our delivery

system.”11

      15.    The Colonial Pipeline runs up and down the east coast, supplying

gasoline to consumers and end-users through its main pipeline, the Colonial

Pipeline, and other smaller, ancillary pipelines. The Colonial Pipeline, collectively,

“covers more than 5,500 miles and carries more than 100 million gallons of fuel per

day, making it the biggest refined products pipeline in the United States[.]”12 The

shipments of gasoline through the Colonial Pipeline move slowly, “at approximately

five miles per hour” through its pipes, which means that any delays, interruptions in

service, or other issues can cause lasting and residual effects in the market for

gasoline on the east coast of the United States.13




11
   Id.
12
   https://www.cnet.com/news/fbi-says-darkside-hacking-group-responsible-for-
pipeline-cyberattack/, (last accessed May 12, 2021).
13
   https://www.eia.gov/todayinenergy/detail.php?id=47917, (last accessed, May 12,
2021).

                                          8
        Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 9 of 37




      16.     According to the Colonial Pipeline Company’s website, “[p]revention

and detection are the keys to avoiding pipeline emergencies.”14

            b. The Colonial Pipeline’s Obligations to Safeguard its Critical

              Infrastructure

      17.     One such foreseeable pipeline emergency is exposure to cybersecurity

breaches that would cripple the Pipeline’s critical function of delivering the most

important commodity to the United States economy and sational security.

      18.     Cybercrime is a well-known risk that should be at the top of any list of

potential issues that could occur with respect to infrastructural necessities – like

power grids, utilities, and, like in the immediate case, gas pipelines.

      19.     For example, in 2015, cyberwarfare crippled Ukraine’s power grid,

and, in 2017, a Russian government-sponsored hacking group called “Dragonfly” or

“Energetic Bear” was able to penetrate control rooms’ online infrastructures for

electrical utilities in the United States in 2017.15 In 2019, two cities in Florida had

their critical infrastructure systems penetrated by ransomware and were forced to

pay hackers $600,000 in order to recover from the attack that took place. 16 More



14
   https://www.colpipe.com/our-community/safe-community/emergency-
responders/partnering-for-emergency-response, (last accessed, May 12, 2021).
15
      https://www.cnet.com/news/fbi-says-darkside-hacking-group-responsible-for-
pipeline-cyberattack/, (last accessed May 12, 2021).
16
       https://www.cnet.com/news/florida-city-will-pay-hackers-600000-to-recover-
from-ransomware-attack/, (last accessed May 12, 2021).

                                          9
       Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 10 of 37




recently, in 2020, an Austin, Texas-based company called Solarwinds, which “sells

software that lets an organization see what is happening on its networks” was

penetrated when “hackers inserted malicious code” into the Solarwinds software

platform.17 That attack, which was credited to Russian intelligence, was able to

penetrate and disrupt “multiple [United States government] federal agencies and at

least 100 private companies.”18

      20.    Each of these high-profile events, along with the scores of well

publicized data breaches including Home Depot and Equifax, serve as notice for all

critical infrastructures, including the Colonial Pipeline, to adequately protect servers

and networks which are used by those infrastructures to supply American citizens

with the critical commodities and services they need to function.

      21.    Additionally, through the United States’ federal agency, the

Cybersecurity & Infrastructure Security Agency (“CISA”), critical infrastructure

systems like the Colonial Pipeline are given training and must complete various

exercises consistent with the agency’s purpose, which is to work “with partners to

defend against today’s threats and collaborating to build more secure and resilient

infrastructure for the future.”19 The existence and support of an entire federal agency


17
   https://www.cnet.com/news/solarwinds-hackers-accessed-dhs-acting-secretarys-
emails-what-you-need-to-know/, (last accessed May 12, 2021).
18
      https://www.cnet.com/news/fbi-says-darkside-hacking-group-responsible-for-
pipeline-cyberattack/, (last accessed May 12, 2021).
19
   https://www.cisa.gov/about-cisa, (last accessed May 12, 2021).

                                          10
         Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 11 of 37




dedicated to securing critical infrastructure systems, like the Colonial Pipeline, is

further notice to those very same infrastructures about the possibility of

cybersecurity attacks like the one alleged herein.

              c. The Hack

                   i. Ransomware

        22.     According to CISA, “[r]ansomware is an ever-evolving form of

malware designed to encrypt files on a device, rendering any files and the systems

that rely on them unusable. Malicious actors then demand ransom in exchange for

decryption. Ransomware actors often target and threaten to sell or leak exfiltrated

data or authentication information if the ransom is not paid. In recent years,

ransomware incidents have become increasingly prevalent among the Nation’s state,

local, tribal, and territorial (SLTT) government entities and critical infrastructure

organizations. Malicious actors continue to adjust their ransomware tactics over

time, to include pressuring victims for payment by threatening to release stolen data

if they refuse to pay, and publicly naming and shaming victims as secondary forms

of extortion. Malicious actors engage in lateral movement to target critical data and

propagate ransomware across entire networks. These actors also increasingly use

tactics, such as deleting system backups, that make restoration and recovery more

difficult or infeasible for impacted organizations.”20


20
     https://www.cisa.gov/ransomware, (last accessed May 12, 2021).

                                         11
           Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 12 of 37




           23.   With respect to who is at risk for ransomware attacks, CISA states,

“[a]nyone with a computer connected to the internet and anyone with important data

stored on their computer or network is at risk, including government or law

enforcement agencies and healthcare systems or other critical infrastructure

entities.”21

           24.   With respect to the impact of ransomware, CISA states, “Ransomware

can be devastating to an individual or an organization. Some victims pay to recover

their files, but there is no guarantee that they will recover their files if they do.

Recovery can be a difficult process that may require the services of a reputable data

recovery specialist. Ransomware incidents can severely impact business processes

and leave organizations without the data they need to operate and deliver mission-

critical services. The monetary value of ransom demands has increased, with some

demands exceeding $1 million. Ransomware incidents have become more

destructive and impactful in nature and scope. The economic and reputational

impacts of ransomware incidents, throughout the initial disruption and, at times,

extended recovery, have also proven challenging for organizations large and

small.”22




21
     Id.
22
     Id.

                                           12
           Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 13 of 37




           25.      With respect to who malicious ransomware actors are, CISA states,

“[m]alicious actors can be nation-state actors trying to cause harm to critical

infrastructure, or cybercriminals trying to enrich themselves.”23

           26.      With respect to mitigations that can be used to resolve the problems

caused by malicious ransomware, CISA states, “CISA recommends the following

precautions to protect users against the threat of ransomware:

                 • Update software and operating systems with the latest patches.

                    Outdated applications and operating systems are the target of most

                    attacks.

                 • Never click on links or open attachments in unsolicited emails.

                 • Back up data on a regular basis. Keep it on a separate device and store

                    it offline.

                 • Follow safe practices when using devices that connect to the

                    Internet.”24

           27.      With respect to other best practices against malicious ransomware,

CISA states, “[i]n addition, CISA also recommends that organizations employ the

following best practices:




23
     Id.
24
     Id.

                                               13
           Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 14 of 37




            • CISA      released   a guide    for   parents,   teachers   and   school

               administrators that provides information to prevent or mitigate

               malicious cyber actors from targeting kindergarten through twelfth

               grade (K-12) educational institutions, leading to ransomware attacks,

               theft of data, and the disruption of learning services.

            • Restrict users’ permissions to install and run software applications, and

               apply the principle of “least privilege” to all systems and services.

               Restricting these privileges may prevent malware from running or

               limit its capability to spread through a network.

            • Use application allow listing to allow only approved programs to run

               on a network.

            • Enable strong spam filters to prevent phishing emails from reaching

               the end users and authenticate inbound email to prevent email

               spoofing.

            • Scan all incoming and outgoing emails to detect threats and filter

               executable files from reaching end users.

            • Configure firewalls to block access to known malicious IP

               addresses.”25




25
     Id.

                                             14
       Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 15 of 37




      28.    At this time, it is not known whether the Defendant employed each of

the aforementioned mitigations and best practices in order to adequately secure the

Colonial Pipeline from the ransomware attack alleged herein. Nor is it known

whether Colonial Pipe could have maintained its fuel transmission operations, even

though its computer systems were impacted by the Ransomware and decided to shut

down the Pipeline simple to avoid losing some money at the expense of the rest of

the economy and national security.

                ii. Colonial Pipeline Failed to Meet its Obligations to Protect its

                    Critical Infrastructure

      29.    At some point on or prior to May 7, 2021, Colonial Pipeline’s online

systems were penetrated by malicious ransomware as a result of the Defendant’s

failure to adequately protect its critical infrastructure (the “hack”).26

      30.    According to Colonial Pipeline, which reported the hack the next day –

on May 8, 2021: “On May 7, the Colonial Pipeline Company learned it was the

victim of a cybersecurity attack. We have since determined that this incident

involves ransomware. In response, we proactively took certain systems offline to

contain the threat, which has temporarily halted all pipeline operations, and affected

some of our IT systems. Upon learning of the issue, a leading, third-party



26
          https://www.colpipe.com/news/press-releases/media-statement-colonial-
pipeline-system-disruption, (last accessed May 12, 2021).

                                           15
            Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 16 of 37




cybersecurity firm was engaged, and they have launched an investigation into the

nature and scope of this incident, which is ongoing. We have contacted law

enforcement and other federal agencies. Colonial Pipeline is taking steps to

understand and resolve this issue. At this time, our primary focus is the safe and

efficient restoration of our service and our efforts to return to normal operation. This

process is already underway, and we are working diligently to address this matter

and to minimize disruption to our customers and those who rely on Colonial

Pipeline.”27

           31.   On May 9, 2021, the Colonial Pipeline Company provided an update:

“On May 7, Colonial Pipeline Company learned it was the victim of a cybersecurity

attack and has since determined that the incident involved ransomware. Quickly after

learning of the attack, Colonial proactively took certain systems offline to contain

the threat. These actions temporarily halted all pipeline operations and affected some

of our IT systems, which we are actively in the process of restoring. Leading, third-

party cybersecurity experts were also immediately engaged after discovering the

issue and launched an investigation into the nature and scope of this incident. We

have remained in contact with law enforcement and other federal agencies, including

the        Department   of   Energy   who   is   leading   the   Federal   Government

response. Maintaining the operational security of our pipeline, in addition to safely


27
     Id.

                                            16
       Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 17 of 37




bringing our systems back online, remain our highest priorities. Over the past

48 hours, Colonial Pipeline personnel have taken additional precautionary measures

to help further monitor and protect the safety and security of its pipeline. The

Colonial Pipeline operations team is developing a system restart plan. While our

mainlines (Lines 1, 2, 3 and 4) remain offline, some smaller lateral lines between

terminals and delivery points are now operational. We are in the process of restoring

service to other laterals and will bring our full system back online only when we

believe it is safe to do so, and in full compliance with the approval of all federal

regulations. At this time, our primary focus continues to be the safe and efficient

restoration of service to our pipeline system, while minimizing disruption to our

customers and all those who rely on Colonial Pipeline. We appreciate the patience

and outpouring of support we have received from others throughout the industry.”28

      32.      Additionally, on May 9, 2021, the F.B.I. released the following initial

statement: “[t]he FBI was notified of a network disruption at Colonial Pipeline on

May 7, 2021. We are working closely with the company and our government

partners.”29

      33.      On May 10, 2021, the Colonial Pipeline Company provided the

following update: “Colonial Pipeline continues to dedicate vast resources to


28
  Id.
29
   https://www.fbi.gov/news/pressrel/press-releases/fbi-statement-on-compromise-
of-colonial-pipeline-networks, (last accessed May 12, 2021).

                                          17
       Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 18 of 37




restoring pipeline operations quickly and safely. Segments of our pipeline are being

brought back online in a stepwise fashion, in compliance with relevant federal

regulations and in close consultation with the Department of Energy, which is

leading and coordinating the Federal Government’s response. Restoring our network

to normal operations is a process that requires the diligent remediation of our

systems, and this takes time. In response to the cybersecurity attack on our system,

we proactively took certain systems offline to contain the threat, which temporarily

halted all pipeline operations, and affected some of our IT systems. To restore

service, we must work to ensure that each of these systems can be brought back

online safely. While this situation remains fluid and continues to evolve, the Colonial

operations team is executing a plan that involves an incremental process that will

facilitate a return to service in a phased approach. This plan is based on a number of

factors with safety and compliance driving our operational decisions, and the goal

of substantially restoring operational service by the end of the week. The Company

will provide updates as restoration efforts progress. We continue to evaluate product

inventory in storage tanks at our facilities and others along our system and are

working with our shippers to move this product to terminals for local delivery.

Actions taken by the Federal Government to issue a temporary hours of service

exemption for motor carriers and drivers transporting refined products across

Colonial’s footprint should help alleviate local supply disruptions and we thank our



                                         18
       Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 19 of 37




government partners for their assistance in resolving this matter. Our primary focus

continues to be the safe and efficient restoration of service to our pipeline system,

while minimizing disruption to our customers and all those who rely on Colonial

Pipeline. We appreciate the patience of the traveling public and the support we have

received from the Federal Government and our peers throughout the industry.”30

      34.    On May 10, 2021, the Colonial Pipeline Company provided an

additional update: “Colonial Pipeline is continuing to work in partnership with third-

party cybersecurity experts, law enforcement, and other federal agencies to restore

pipeline operations quickly and safely. While this situation remains fluid and

continues to evolve, the Colonial operations team is executing a plan that involves

an incremental process that will facilitate a return to service in a phased

approach. We can now report that Line 4, which runs from Greensboro, N.C., to

Woodbine, Md., is operating under manual control for a limited period of time while

existing inventory is available. As previously announced, while our main lines

continue to be offline, some smaller lateral lines between terminals and delivery

points are now operational as well. We continue to evaluate product inventory in

storage tanks at our facilities and others along our system and are working with our

shippers to move this product to terminals for local delivery. Our primary focus



30
          https://www.colpipe.com/news/press-releases/media-statement-colonial-
pipeline-system-disruption, (last accessed May 12, 2021).

                                         19
            Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 20 of 37




remains the safe and efficient restoration of service to our pipeline system, while

minimizing disruption to our customers and all those who rely on Colonial Pipeline.

We will continue to provide updates as restoration efforts progress.”31

           35.   On May 10, 2021, the F.B.I. provided the following update: “[t]he FBI

confirms that the Darkside ransomware is responsible for the compromise of the

Colonial Pipeline networks. We continue to work with the company and our

government partners on the investigation.”32

           36.   According to CNBC, Darkside is a “hacker collective” who “intends to

carry out more ransom attacks.”33 According to a cybersecurity company called

Acronis, Darkside carries out ransomware attacks only against English-speaking

countries and “[d]oes not attack hospitals, hospices, schools, universities, non-profit

organizations, or government agencies” pursuant to a “code of ethics” that Darkside

purports to follow.34 Seemingly, Darkside takes over networks in order to hold those

networks hostage until the party that has been hacked pays a “ransom” which is

consistent with how ransomware hacking operates. Below is an image of how the




31
     Id.
32
        https://www.fbi.gov/news/pressrel/press-releases/fbi-statement-on-network-
disruption-at-colonial-pipeline, (last accessed May 12, 2021).
33
         https://www.cnbc.com/2021/05/12/darkside-hacker-group-behind-pipeline-
attack-claims-three-new-victims.html, (last accessed May 12, 2021).
34
    https://www.acronis.com/en-au/articles/darkside-ransomware/, (last accessed
May 12, 2021).

                                           20
           Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 21 of 37




ransomware ransom note appears once Darkside has taken over a critical network

with its ransomware35:




           37.   On May 11, 2021, the Colonial Pipeline Company provided the

following update: “Colonial Pipeline continues to make forward progress in our

around-the-clock efforts to return our system to service, with additional laterals

operating manually to deliver existing inventories to markets along the pipeline.

Markets experiencing supply constraints and/or not serviced by other fuel delivery

systems are being prioritized. We are collaborating with the Department of Energy

(DOE) to evaluate market conditions to support this prioritization. Since our pipeline

system was taken offline, working with our shippers, Colonial has delivered

approximately 967,000 barrels (~41 million gallons) to various delivery points along


35
     Id.

                                         21
       Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 22 of 37




our system. This includes delivery into the following markets: Atlanta, Ga., Belton

and Spartanburg, S.C., Charlotte and Greensboro, N.C., Baltimore, Md., and

Woodbury and Linden N.J. Additionally, in preparation for our system restart, we

have taken delivery of an additional 2 million barrels (~84 million gallons) from

refineries for deployment upon restart. Consistent with our safety policies and

regulatory requirements, Colonial has increased aerial patrols of our pipeline right

of way and deployed more than 50 personnel to walk and drive ~ 5,000 miles of

pipeline each day. Actions taken by the Federal Government to issue a temporary

hours of service exemption for motor carriers and drivers transporting refined

products across Colonial’s footprint and actions taken by several Governors to lift

weight restrictions on tanker trucks should help alleviate local supply disruptions.

This is in addition to the Reid Vapor Pressure wavier issued today by the U.S. EPA

that will also help alleviate supply constraints in several states serviced by our

system. We would like to thank the White House for their leadership and

collaboration in resolving this matter as well as the DOE, PHMSA, FERC and other

federal agencies for their ongoing support. Our primary focus remains the safe and

efficient restoration of service to our pipeline system, while minimizing disruption




                                        22
       Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 23 of 37




to our customers and all those who rely on Colonial Pipeline. We will continue to

provide updates as restoration efforts progress.”36

      38.    On May 12, 2021, the Colonial Pipeline Company provided the

following update: “Colonial Pipeline initiated the restart of pipeline operations today

at approximately 5 p.m. ET. Following this restart, it will take several days for the

product delivery supply chain to return to normal. Some markets served by Colonial

Pipeline may experience, or continue to experience, intermittent service

interruptions during the start-up period. Colonial will move as much gasoline, diesel,

and jet fuel as is safely possible and will continue to do so until markets return to

normal. As we initiate our return to service, our primary focus remains safety. As

part of this startup process, Colonial will conduct a comprehensive series of pipeline

safety assessments in compliance with all Federal pipeline safety requirements. This

is the first step in the restart process and would not have been possible without the

around-the-clock support of Colonial Pipeline’s dedicated employees who have

worked tirelessly to help us achieve this milestone. We would also like to thank the

White House for their leadership and collaboration, as well as the Department of

Energy, Department of Transportation, FBI, PHMSA, FERC and other federal, state




36
          https://www.colpipe.com/news/press-releases/media-statement-colonial-
pipeline-system-disruption, (last accessed May 12, 2021).

                                          23
           Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 24 of 37




and local agencies for their ongoing support. We will continue to provide updates as

restart efforts progress.”37

           39.   As a result of the foregoing, gas shortages and increased prices for

gasoline purchased by consumers and other end-users occurred due to the

Defendant’s failure to adequately protect their systems from the aforementioned

ransomware attack.

                   iii. Colonial Pipeline - as a Result of a Ransomware Attack Made

                       Possible by Inadequate Cybersecurity Protections - is Taken

                       Offline, Causing Consumer Harm

           40.   As a result of Colonial Pipeline Company’s inadequate cybersecurity

measures, the Colonial Pipeline was hacked by Darkside.

           41.   The ransomware hacking of the Colonial Pipeline led the Defendant to

take the pipeline (and its network) offline until the ransomware issues could be

resolved. This caused substantial disruption to the United States economy and

damaged consumers and end-users by way of causing gasoline shortages and

exaggerated prices for gasoline in the areas affected by the pipeline’s lack of service.




37
     Id.

                                           24
       Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 25 of 37




      42.    According to CNBC, as of May 12, 2021, “68% of gas stations in North

Carolina were out of gas… [i]n South Carolina and Georgia 45% of stations [were

out of gas], while 49% of stations across Virginia reported outages.”38

      43.    The impact on gasoline prices can be seen in the chart included below39:




      44.    For the first time in six years, the average price of a gallon of gasoline

in the United States exceeded $3 – and this was due to the Defendant’s failure to

adequately protect their IT systems and then shut down the Colonial Pipeline. This

injured Plaintiff(s) and similarly situated class members, along with the U.S.

economy through higher gasoline prices for consumers and end-users.




38
       https://www.cnbc.com/2021/05/12/colonial-pipeline-restarts-after-hack-but-
supply-chain-wont-return-to-normal-for-a-few-days.html, (last accessed May 12,
2021).
39
   https://www.gasbuddy.com/charts, (last accessed May 12, 2021).

                                         25
          Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 26 of 37




          45.     The impact to the price of gasoline can also be seen in the chart below40:




     V.         CLASS ACTION ALLEGATIONS

          46.     Plaintiff brings this action on their own behalf and on behalf of all

natural persons similarly situated, as referred to throughout this Complaint as “class

members.”

          47.     Pursuant to Federal Rules of Civil Procedure 23(b)(2) and (b)(3), and

(c)(4) as applicable, Plaintiff proposes the following Nationwide Class and Subclass

definitions, subject to amendment as appropriate:

          Nationwide Class: All entities and natural persons who purchased
          gasoline from May 7, 2021 through Present and who paid higher prices
          for gasoline as a result of the Defendant’s conduct alleged herein
          (hereinafter the “Class”).

          48.     Pursuant to Federal Rules of Civil Procedure 23(b)(2) and (b)(3),

Plaintiff proposes state subclasses as necessary or appropriate.


40
     https://gasprices.aaa.com/, (last accessed May 12, 2021).

                                              26
         Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 27 of 37




         49.   Excluded from the Class and Subclasses are the Defendant’s officers,

directors, and employees; any entity in which the Defendant has a controlling

interest; and the affiliates, legal representatives, attorneys, successors, heirs, and

assigns of the Defendant. Excluded also from the Class and Subclasses are members

of the judiciary to whom this case is assigned, their families and members of their

staff.

         50.   Numerosity under Federal Rule of Civil Procedure 23(a)(1). The

members of the Class are so numerous and geographically dispersed that individual

joinder of all class members is impracticable.

         51.   Commonality under Federal Rule of Civil Procedure 23(a)(2). There

are questions of law and fact common to Plaintiff and class members, which

predominate over any questions affecting only individual class members. These

common questions of law and fact include, without limitation:

                     • Whether Defendant failed to adequately protect their servers

                        and systems from malicious attacks, including malware;

                     • Whether Defendant failed to implement and maintain

                        reasonable security measures, procedures, and practices

                        appropriate to the nature and scope of maintaining critical

                        infrastructure, like a pipeline;




                                           27
Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 28 of 37




          • Whether Defendant truthfully represented the nature of their

             security systems, including hacker vulnerability;

          • Whether Defendant’s data security and cybersecurity

             measures,   procedures,   and      protocols   complied   with

             applicable laws and regulations;

          • Whether Defendant’s data security and cybersecurity

             measures,   procedures,   and      protocols   complied   with

             applicable industry standards;

          • Whether Defendant owed a duty to safeguard its systems and

             servers from malicious hacks;

          • Whether Defendant breached a duty to Plaintiff and the Class

             members to safeguard its systems and servers from malicious

             hacks;

          • Whether Defendant knew or should have known that its data

             security and cybersecurity measures were deficient;

          • Whether Plaintiff and the Class members are owed legally

             cognizable damages as a result of the Defendant’s conduct;

          • Whether Defendant was negligent;

          • Whether Defendant was negligent per se;




                               28
       Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 29 of 37




                    • Whether Defendant failed to provide accurate and complete

                       notice of the hack in a timely manner; and,

                    • Whether Plaintiff and the Class members are entitled to

                       damages, treble damages, civil penalties, punitive damages,

                       and/or injunctive relief.

      52.    Typicality under Federal Rule of Civil Procedure 23(a)(3).

Plaintiff’s claims are typical of those of the class members because Plaintiff suffered

harm in the form of artificially high prices for gasoline at retail due to the

inoperability of the Colonial Pipeline due to the hack.

      53.    Adequacy of Representation under Federal Rule of Civil Procedure

(a)(4). Plaintiff will fairly and adequately represent and protect the interests of class

members, including those from states and jurisdictions where they may not reside.

Plaintiff’s Counsel are competent and experienced in litigating class actions and

were appointed to lead this litigation by the Court pursuant to Federal Rule of Civil

Procedure 23(g).

      54.    Predominance under Federal Rule of Civil Procedure 23(b)(3).

Defendant has engaged in a common course of conduct toward Plaintiff and the

Class members as alleged herein. The common issues arising from Defendant’s

conduct affecting class members, as described supra, predominate over any




                                          29
       Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 30 of 37




individualized issues. Adjudication of the common issues in a single action has

important and desirable advantages of judicial economy.

      55.    Superiority under Federal Rule of Civil Procedure 23(b)(3). A class

action is superior to other available methods for the fair and efficient adjudication of

this controversy. Class treatment of common questions of law and fact is superior to

multiple individual actions or piecemeal litigation. Absent a class action, most class

members would find that the cost of litigating their individual claim is prohibitively

high and would therefore have no effective remedy. The prosecution of separate

actions by individual class members would create a risk of inconsistent or varying

adjudications with respect to individual class members, which would establish

incompatible standards of conduct for Defendant. In contrast, the conduct of this

action as a class action presents far fewer management difficulties, conserves

judicial resources and the parties’ resources, and protects the rights of each Class

member.

      56.    Injunctive Relief is Appropriate under Federal Rule of Civil

Procedure 23(b)(2). Defendant has acted on grounds that apply generally to the

Class (and Subclasses) as a whole, so that class certification, injunctive relief, and

corresponding declaratory relief are appropriate on a class-wide basis.

      57.    Issue Certification Appropriate under Federal Rule of Civil

Procedure 23(c)(4). In the alternative, this litigation can be brought and maintained



                                          30
         Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 31 of 37




a class action with respect to particular issues, such as Defendant’s liability with

respect to the foregoing causes of action.

   VI.      CAUSES OF ACTION

                                      COUNT I

                                  NEGLIGENCE

      58.     Plaintiff repeats and reallege all preceding paragraphs, as if fully

alleged herein.

      59.     Defendant’s Colonial Pipeline supplies a substantial amount of gasoline

– the single most critical commodity to the economy and national security -- to a

sizable portion of the United States, including to the states of the Plaintiff named in

this Complaint. Defendant makes representations about their reliability with respect

to the operational functionality of the Colonial Pipeline.

      60.     By accepting the duty to deliver a critical commodity and to protect the

pipeline in order to keep it running, Defendant had a duty of care to use reasonable

means to secure and safeguard its computer systems and gasoline transmission

operations. Defendant’s duty included a responsibility to implement necessary

processes by which it could prevent and/or detect a breach of its computer systems

in an expeditious manner, as well as to give prompt notification about the existence

of a ransomware attack, in the event one would take place.




                                         31
           Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 32 of 37




       61.     Defendant additionally owed a duty of care to use security measures

consistent with industry standards and other requirements in order to ensure that its

systems (and the pipeline itself) were adequately protected and safeguarded and

would maintain transmission operations even in the event of computer system

failure.

       62.     Defendant’s duty to use reasonable care in protecting its systems (and

the pipeline itself) arose because the Defendant is bound by industry standards to

protect itself from potential ransomware attacks.

       63.     Defendant breached the aforementioned duties.

       64.     Defendant did not use reasonable and/or necessary measures in order

to uphold the aforementioned duties – and as a result, the Defendant was hacked by

malicious ransomware.

       65.     Specifically, the acts and omissions committed by the Defendant which

were/are negligent include (but are not limited to): (1) failing to adopt, implement,

and maintain necessary and adequate security measures in order to protect its

systems (and, thus, the pipeline); (2) failing to adequately monitor the security of

their networks and systems; (3) failure to ensure that their systems had necessary

safeguards to be protected from malicious ransomware; and, perhaps most

importantly, (4) failure to ensure that they could maintain their critical fuel

transmission operations even in the event of computer system failure.



                                          32
         Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 33 of 37




         66.   It was foreseeable that the possibility of malicious ransomware attacks

would occur with respect to utilities, like pipelines, as malicious ransomware attacks

have occurred with respect to other utilities as discussed in this Complaint.

Additionally, it was foreseeable that the Defendant’s failure to use reasonable

measures to protect their computer systems and transmission operations would result

in harm to the Plaintiff and the members of the Class.

         67.   Thus, it was foreseeable that the failure to adequately safeguard the

Pipeline’s systems would result in injuries to the Plaintiff and the members of the

Class.

         68.   Plaintiff and Class members are entitled to compensatory and

consequential damages as a result of the hack.

         69.   Plaintiff and Class members are also entitled to injunctive relief

requiring the Defendant to (1) strengthen its cybersecurity systems and monitoring

procedures and (2) to submit future annual audits of those systems and monitoring

procedures.

                                      COUNT II

                          DECLARATORY JUDGMENT

         70.   Plaintiff repeats and realleges all preceding paragraphs, as if fully

alleged herein.




                                          33
        Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 34 of 37




       71.    Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this

Court is authorized to enter a judgment declaring the rights and legal relations of the

parties and grant further necessary relief. Furthermore, the Court has broad authority

to restrain acts, such as here, that are tortious and violate the terms of the federal and

state statutes described in this Complaint.

       72.    Plaintiff alleges that the Defendant’s data security measures were

inadequate. Plaintiff and members of the Class continue to suffer damages at the

time of the filing of this complaint in the form of exaggerated prices for gasoline at

retail as well as gasoline outages – and any other ancillary damages that could flow

as a result of these issues.

       73.    Pursuant to its authority under the Declaratory Judgment Act, this Court

should enter a judgment declaring, among other things, the following:

       74.    Defendant owes a duty to Plaintiff and to the members of the Class to

use adequate cybersecurity measures in order to keep the Colonial Pipeline secure

and Defendant continues to breach this duty by failing to employ reasonable

measures to protect its systems (and, thus, the pipeline).

       75.    This Court also should issue corresponding prospective injunctive relief

requiring Defendant to employ adequate security protocols consistent with law and

industry standards.




                                           34
       Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 35 of 37




      76.    If an injunction is not issued, Plaintiff will suffer irreparable injury, and

lack an adequate legal remedy, in the event of another malicious ransomware hack.

The risk of another such hack is real, immediate, and substantial.

      77.    The hardship to Plaintiff if an injunction does not issue exceeds the

hardship to Defendant if an injunction is issued.

      78.    Issuance of the requested injunction will not disserve the public interest.

To the contrary, such an injunction would benefit the public by preventing another

malicious ransomware hack, thus eliminating the additional injuries that would

result to Plaintiff and members of the Class.

   VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment as follows:

                    A. For an Order certifying this action as a class action and

                       appointing Plaintiff and their Counsel to represent the Class;

                    B. For equitable relief enjoining Defendant from engaging in the

                       wrongful conduct complained of herein;

                    C. For equitable relief compelling Defendant to utilize

                       appropriate methods and policies with respect to data and

                       cybersecurity;




                                          35
      Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 36 of 37




                   D. For equitable relief requiring restitution and disgorgement of

                      the revenues wrongfully retained as a result of Defendant’s

                      wrongful conduct;

                   E. For an award of actual damages, compensatory damages,

                      statutory damages, and statutory penalties, in an amount to be

                      determined, as allowable by law;

                   F. For an award of punitive damages, as allowable by law;

                   G. For an award of attorneys’ fees and costs, and any other

                      expense, including reasonable expert witness fees;

                   H. Pre- and post-judgment interest on any amounts awarded; and

                   I. Such other and further relief as this court may deem just and

                      proper.

  VIII. JURY TRIAL DEMAND

  Plaintiff hereby demands a jury trial for all claims so triable.

Dated: May 14, 2021             Respectfully submitted,

                                s/ James Evangelista
                                James Evangelista
                                EVANGELISTA WORLEY LLC
                                500 Sugar Mill Road, Bldg. A, Suite 245
                                Atlanta, Georgia 30350
                                Tel.: (404) 600-0945
                                Email:      jim@ewlawllc.com




                                         36
Case 1:21-cv-02098-MHC Document 1 Filed 05/18/21 Page 37 of 37




          Harper Segui*
          Daniel Bryson*
          Rachel Soffin*
          Gregory F. Coleman*
          MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN PLLC
          217 Lucas Street, Suite G
          Mount Pleasant, South Carolina 29464
          Tel.: (919) 500-5000
          Fax.: (919) 600-5035
          Email:      hsegui@milberg.com
                      dbryson@milberg.com
                      rsoffin@milberg.com
                      gcoleman@milberg.com

          Jennifer Kraus Czeisler*
          Blake Yagman*
          MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN PLLC
          100 Garden City Plaza, Suite 500
          Garden City, New York 11530
          Tel.: (212) 594-5300
          Email:      jczeisler@milberg.com
                      byagman@milberg.com

          *Pro Hac Vice forthcoming




                              37
